Citation Nr: 0323106	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  96-32 656	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cervical dysplasia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1991 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision from 
the RO in San Diego, California, that, among other things, 
denied entitlement to service connection for cervical 
dysplasia.

Besides the issue listed above, a claim of entitlement to 
service connection for cervicitis with human papillomavirus 
was developed for appellate review following the August 1995 
rating decision.  In March 1996, the veteran's claims file 
was transferred to the RO in Cheyenne, Wyoming because the 
veteran moved.  In a November 1996 rating decision, the 
Cheyenne RO awarded service connection for cervicitis with a 
history of human papillomavirus, with an evaluation of 0 
percent, effective from December 19, 1994.  As such, further 
consideration of this service connection claim is not 
necessary.

In 1997, the veteran's claims file was transferred to the RO 
in Muskogee, Oklahoma, because the veteran again moved.  


REMAND

In February 2002, the Board undertook additional evidentiary 
development in the veteran's case pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development action 
requested by the Board has resulted in the acquisition of a 
VA examination report dated in February 2003, as well as VA 
treatment records dated from December 2001 to September 2002.  
Although it appears that a copy of the February 2003 VA 
examination report was sent to the veteran in April 2003, the 
record suggests that the veteran has not yet had the 
opportunity to review all of the additions to the record 
pursuant to 38 C.F.R. § 20.903(b) (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, as stated above, it is unclear if the 
veteran was provided the opportunity to review all the 
evidence added to the record as a result of the Board's 
development actions, and she has not waived her right to have 
the additional evidence considered initially by the RO.  
Furthermore, additional development is needed in her case, as 
will be discussed in detail below.  It is also unclear 
whether the veteran has received all the notice that she is 
due under 38 U.S.C.A. § 5103 (West 2002).  Therefore, a 
remand is required.

Additional development is needed because the actions 
requested by the Board in February 2002 were not completed.  
In February 2002, the Board requested copies of VA treatment 
records dated prior to November 2000 and after April 2001 
from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  
Review of the claims file reveals that while VA treatment 
records dated from December 2001 to September 2002 are of 
record, the Board was informed in July 2003 that the Oklahoma 
City VAMC had no treatment records dated prior to November 
2000.  However, while the record indicates that the veteran 
informed VA in February 2001 that her name had changed, it 
does not appear that the Board had informed the Oklahoma City 
VAMC that the veteran was known by another name prior to 
February 2001, nor does it appear that the Board had 
requested from the Oklahoma City VAMC any VA treatment 
records listed under her former name.  As such, upon remand, 
the RO should request from the Oklahoma City VAMC any 
outstanding VA treatment records, including any treatment 
records listed under the name that the veteran had used prior 
to February 2001.  

The Board notes that the veteran was contacted by the Board 
by letter in April 2002, and asked that she provide releases 
for each doctor or medical care facility who had treated her 
for gynecological complains from 1993 to 2002, including the 
Oklahoma City Planned Parenthood Clinic.  A December 2002 
notation in the claims file indicates that the veteran had 
failed to respond to this request.  In January 2003, the 
veteran informed the Board that she had no additional 
evidence to submit; she nevertheless reported that she was 
receiving treatment for gynecological problems from a private 
treatment provider.  Review of the claims file indicates that 
no additional private treatment records, including any 
treatment records from the Oklahoma City Planned Parenthood 
Clinic were subsequently obtained.  As such, an attempt 
should be made by the RO to associate all pertinent private 
treatment records with the claims file.  In light of the 
veteran's inaction with respect to the needed information, 
the veteran is reminded that her assistance in obtaining her 
pertinent treatment records is essential and that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1990) (an appellant must do more than passively 
wait for assistance when she has information essential to her 
claim).  

Furthermore, a remand is also necessary so that the veteran 
can be afforded a VA examination to reconcile the 
incongruities of record, as there is conflicting evidence 
regarding the nature and origin of any cervical dysplasia the 
veteran may have.  While a February 2003 VA examiner opined 
that the veteran's dysplasia had been resolved by a January 
2001 conization, the examiner did not comment on the January 
2001 VA treatment notes that described the veteran's cervical 
dysplasia as "persistent."  Furthermore, the Board notes 
that the February 2003 VA examiner suggested that any 
cervical dysplasia that the veteran may have had could have 
preexisted service.  However, the examiner did not provide a 
thorough rationale for this finding, nor did he indicate 
whether this condition had undergone a worsening during 
service.  Additionally, the Board notes that the February 
2003 examiner was not afforded the opportunity to review the 
additional VA treatment records that were associated with the 
claims file in April 2003, including a December 2001 entry 
that suggested that the veteran's cervical stenosis possibly 
limited the ability to properly evaluate any cervical cell 
samples obtained upon examination.  As such, a new VA 
examination is necessary in order to afford a VA examiner the 
opportunity to reconcile the incongruities of record based on 
a thorough review of the claims file, including the new 
evidence that was submitted in April 2003.  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.)  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In this case, it is unclear whether the veteran has received 
the specific notice she is due with regards to her cervical 
dysplasia claim under 38 U.S.C.A. § 5103(a).  Therefore, 
Board finds that the RO should ensure that any notification 
required under 38 U.S.C.A. § 5103(a) is made while the case 
is at the RO for the additional development needed in this 
case.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence she must submit, if any, and 
she should be advised of the one-year 
period set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where she has received 
treatment for cervical dysplasia since 
her separation from service.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review, including all pertinent 
treatment records from the VAMC in 
Oklahoma City, Oklahoma, the Oklahoma 
City Planned Parenthood Clinic, and the 
private physician that the veteran 
mentioned in January 2003.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. In 
this regard, the Board points out that 
the veteran was known to VA by another 
name prior to February 2001, and an 
attempt should be made by the RO to 
obtain all pertinent treatment records 
listed under both names.  

3.  After completion of the development 
requested above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gynecological examination to 
determine the nature and etiology of any 
cervical dysplasia that she may have.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the instructions above, as well as a copy 
of this remand, should be made available 
to the examiner for review.  All 
necessary tests and studies should be 
completed.  The examiner should determine 
the correct diagnosis(es) and provide an 
opinion as to the medical probabilities 
that any currently diagnosed cervical 
dysplasia, or residuals thereof, 
originated in, or is otherwise traceable 
to, military service.  The examiner 
should specifically indicate if the 
veteran clearly had preexisting cervical 
dysplasia that had worsened during 
service.  If it is determined that a pre-
existed disability underwent a worsening 
during service, the examiner should 
indicate whether such worsening was 
clearly the result of natural progression 
of the disability.  Additionally, the 
examiner should provide an opinion as to 
the medical probabilities that any 
cervical dysplasia, or residuals thereof, 
has been caused or made worse by the 
veteran's service-connected cervicitis or 
human papillomavirus.  If it is 
determined that the veteran does not have 
cervical dysplasia, or residuals thereof, 
due to military service or service-
connected disability, the examiner should 
expressly say so and provide detailed 
reasons for such an opinion.  The 
rationale for all opinions should be 
explained in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should specifically comment on 
December 2001 VA treatment note, 
including the extent that any cervical 
stenosis affects the examiner's findings.  
The examiner should also specifically 
address the VA treatment notes dated in 
January 2001 and the February 2003 VA 
examination report.

4. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  
Additionally, if the veteran does not 
appear for the scheduled examination, 
the SSOC should specifically refer to 38 
C.F.R. § 3.655 (2002).  The veteran and 
her representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

